 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIdeal Basic Industries,Inc.andCement,Lime andGypsum Workers Local Lodge No.D114. Case17-CA-14205April 19, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn November 22, 1989, Administrative LawJudge William F. Jacobs issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief and the General Counsel filed a cross-exception and a brief in support of that cross-ex-ception and in answer to the Respondent's excep-tions.1The National Labor Relations Board has delegat-ed its autnority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusionsand to adopt the recommendedOrder.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ideal BasicIndustries, Inc., Ada, Oklahoma, its officers, agents,successors, and assigns, shall take the action setforth in the Order, except that the attached noticeissubstituted for that of the administrative lawjudge.S Interest will be computed as prescribed inNew Horizonsfor the Re-tarded,283 NLRB 1173(1987).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentiTheGeneral Counsel cross-excepted to the judge'somission of aparagraph in his recommended Notice to Employees stating that the Re-spondent will not inanylike or related manner interfere with, restrain, orcoerce its employees in the exercise of their rights guaranteed by Sec. 7of the Act. We find merit in the cross-exception and issue the attachednotice in place of that proposed by the judge.2 The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.We note, contrary to the Respondent's contention,that thejudge did not make a credibility resolution concerning Plant Superintend-ent Cristefli's testimony regarding the existence in September 1988 ofwritten and oral employee statements concerning the Union, that thejudge, in fact, did make such a credibility resolution.In that regard, wenote first, that at sec. III, par. 5, in addressing various alleged incidents of8(a)(1) violations,the judge stated that he found "the testimony of thewitnesses presented by General Counsel to be credible and that of Cres-tilli [sic] to be totally lacking in candor and unworthy of belief." Then, atpar. 14 of the "Conclusions"section of his decision,the judge summa-rized,regarding the 8(a)(1) violations,that he had "found that the testi-mony of General Counsel'switnesses is credible and that the testimony ofCristelli, consequently,isnot" and then importantly concluded that "Ilikewise find, that Cristelli's uncorroborated testimony that 41 employees[in September 1988] signed slips indicating a desire to withdraw from theUnion is also untrue." These findings read together clearly demonstratethat thejudge on credibility grounds rejected Cnstelli's testimony con-cerning the written and oral employee statements allegedly received inSeptember 1988, and we find no basis to overrule that credibility determi-nation.We further note, contrary to the Respondent's contention,that the sub-stance of Cristelli's testimony that a majority of the employees wanted toreject the Unionby September 1988is, in fact, contradicted by creditedtestimony In this regard,we note that the judge credited the testimonyof General Counsel'switness James Jackson that,in lateNovember orearly December 1988,Cristelh told Jackson, inter alia, that he only neededa few signatures to get the majority necessary to decertify the Union.In light of our finding that the judge discredited Cnstelh's testimonyconcerning the alleged lack of majority support for the Union in Septem-ber 1988, we find it unnecessary to pass on the judge's drawing an ad-verse inference regarding Cnstelli's testimony from the Respondent's fail-ure to present written supporting evidence or to call corroborating wit-nesses or to explain why this was not done.The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT urge our employees to decertifythe Union.WE WILL NOT promise our employees increasedbenefits in order to get them to abandon the Union.WE WILL NOT threaten our employees with plantclosure to discourage union support.WE WILL NOT interrogate our employees abouttheir union sympathies.WE WILL NOT withdraw recognition from theUnion or refuse to bargain with the Union as theexclusivecollective-bargainingrepresentativeofour employees in the appropriate unit.WE WILL NOT unilaterally institute pay increases,savings plans,profit-sharingplans,or other bene-fits.WE WILL NOTunilaterallywithdraw supplemen-tal unemployment benefits.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed by Section 7of the Act.WE WILL recognizeand bargaincollectivelywith the Union concerning wages, hours of em-ployment, and other terms and conditions of em-ployment of our employees in the appropriate unitand, if an agreement is reached, WE WILL embodyit in a written contract.WE WILL, on request of the Union, reinstate anyterms of employment existing prior to the time we298 NLRB No. 29 IDEAL BASIC INDUSTRIESunlawfully withdrew recognition from it as the col-lective-bargaining representative of the employeesin the appropriate unit and WE WILL make the em-ployees in the unit whole, with interest, for anylosses that they may have suffered by virtue of theunilateral changes which we made. However, noth-ing herein shall be construed as requiring rescissionof any benefits that we granted to them after with-drawing recognition from the Union.IDEAL BASIC INDUSTRIES, INC.Lyn R Buckley, Esq.,for the General Counsel.H.VictorHansen, Esq.andD. Albert Brannen, Esq.,ofAtlanta, Georgia, for the Respondent.Michael J. Stapp, Esq.,of Kansas City, Kansas, for theCharging Party.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Thiscase wastried before me on May 3 and 4, 1989 at, Ada,Oklahoma. The charge was filed on January 23, 1989, byCement, Lime and Gypsum Workers Local Lodge No.D114 (the Union). The complaint issued March 16,1989,1 alleging violations of Section 8(a)(1) and (5) of theNationalLabor Relations Act.More specifically, thecomplaint alleges that Ideal Basic Industries, Inc. (Re-spondent) violated Section 8(a)(1) of the Act when its su-pervisors interrogated employees concerning their unionsympathies, promised institution of a savings plan and aretirement plan for employees in return for their opposi-tion to the Union, informed employees that Respondent'ssavings and retirement plans were available only to non-union employees, promised employees that they wouldhave a better chance of the plant staying open or ofkeeping their jobs if they decertified the Union or theplant was nonunion, solicited employees to sign a decer-tification petition, and promised unspecified benefits toemployees if they decertified the Union. Similarly, thecomplaint alleges thatRespondent violated Section8(a)(5) and (1)' of the Act when it withdrew recognitionfrom the Union, unilaterally instituted a pay increase,savings plan, and profit-sharing plan and withdrew Sup-plemental Unemployment Benefits without prior noticeto the Union and without having afforded the Union anopportunity to negotiate and bargain as the exclusiverepresentative of its employees. Respondent denies thecommission of any unfair labor practices.All parties were represented at the hearing and wereafforded full opportunity to be heard and present evi-dence and argument. General Counsel and Respondentfiled briefs. Upon the entire record, my observation ofthe demeanor of the witnesses and after giving due con-sideration to the briefs, I make the following1The complaintas amendedApril 11, 1989,and again at the hearing.FINDINGS OF FACTI. JURISDICTION249The complaintalleges,the answer admits, and I findthatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been at all times materialherein,a labor organizationwithin the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent operates 9 cement plants and 17 to 20 ter-minals throughout the United States. Only its Ada, Okla-homa facility is involved in this proceeding.The Union has been the collective-bargaining repre-sentative of the employees at Respondent's Ada, Oklaho-ma facility for a number of years in a unit consisting of:All employees employed by Respondent at its Ada,Oklahoma facility EXCLUDING office employees,plant employees, analytical chemists,masterme-chanics, quality control supervisors, electrical super-visors, plant manager, assistant plant manager andsupervisors as defined in the Act:2The Union and Respondent have been parties to aseriesof collective-bargaining agreements, themostrecent of which expired in 1981. Following negotiations,Respondent instituted its final proposal concerning theterms and conditions of employment for the unit andthereafter continued to recognize and deal with theUnion as exclusive collective-bargainingrepresentative ofthe employees in the unit until the incidents which gaverise to the issuance of the instant complaint occurred.B. Alleged Violations of Section 8(a)(1) and (5)At the hearing, General Counsel called 'eight wit-nesses,all employees of Respondent who were personal-ly involved in the 8(a)(1) incidents alleged in the com-plaint, and more fully detailed infra. Respondent calledone witness, Robert Cristelli, the plant superintendent atthe Ada facility. In addition to contradicting the testimo-ny of General Counsel'switnesses,Cristelli testified thatin September 19883 he, or other members of manage-ment, was approached by a majority of unit employees(41 of 78), each of whom voluntered information andsigned written slips to the effect that they either wishedto get rid of the Union or wished to have it decertified,or that they no longer desired to be represented by it.Although Respondent allegedly had 41 witnesses whocould, according to Cristelli, corroborate his testimony,Respondent called none. Nor was any other evidence of-fered,written or oral, to support Cristelli's testimony2 Appropriatenessof theunit is admitted3 Hereafter all dates are in 1988 unless noted otherwise. 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconcerningthe employees' desire to have the Union de-certified. In light of Respondent's failure to call corrobo-ratingwitnessesor to explain why this was not done, Ifeel compelled to draw theinferencethat if called to tes-tify thesewitnesseswould not support Cristelli's testimo-ny. Consequently, I find that a majority of Respondent'semployees did not advise Respondent in September, orany othertime,that they no longer wished to be repre-sented by the Union.Similarly,with regard to the variousalleged incidentsof Section 8(a)(1) described infra, I find the testimony ofthe witnessespresented by General Counsel to be credi-ble and that of Crestilli to be totally lacking in candorand unworthy of belief. Thus, the following employeesof Respondent testified credibly to the incidents de-scribed:MorrisMcGehee:McGehee testified that in October,Don Thompson,the maintenaincesupervisor, invited himinto his pickup truck,statingthat he wanted to talk tohim. Once McGeheewas inside,Thompson brought upthe subject of decertification of the Union.McGeheestated that he thought that the "employees still needed aunion.Thompson thensuggestedthat the employeescould vote the Union out, try doing without one for awhile, and if the company did not "stand up to whatthey said they would do," the employees "could makeone phone call and the union would be back in."Thompson did not testify.McGehee also testified that in the first week in De-cember, about 8:15 p.m., as he waspreparing to go towork,Thompson called him and said that Cristelliwanted to talk to him. McGehee went to the foreman'sofficewhere Cristelli said that he wanted to talk to himabout decertification.McGehee said that he could notsign"it" [the petition for decertification]. Cristelli insist-ed that he still wanted to talk to him about it; that hewould treatMcGehee thesame,whetherMcGeheesigned the petition or not.McGehee then agreed tolisten.Cristelli then said that Respondenthad a savings planthatwas good; that the company would match, up to acertain amountof money, what the employees put intothe plan.He said,however, that the plan was only fornonunionemployees.Then Cristelli changed the subject. He told McGeheethat if Respondent bought the Box Crow plant,4 thateither Respondent's cement plantinOkay, Arkansas, orthe Ada plant would probably have to close and that ifAda were nonunion, it wouldstanda better chance ofstaying open. McGeheeagainsaid that he couldnot signthe decertification.5Finally,McGehee testified that on January 16, 1989,CarlisleHill, the production supervisor, and he had aconversationwhile in the parking area. Hill invitedMcGehee into his pickup truck stating that he had some-thing that he wanted to talk to him about. When McGe-hee got in the truck, Hill said he wanted to talk to himabout decertification.McGehee said that he could notsignit but Hill went on to say how good it would be ifthe employees decertified the Union. He added that theCompany only lacked one signature to have enough todecertify the Union. Hill did not testify.CharlesWilson:Charles Wilson, a storeroom attendant,testified that in mid-October, while he was working inthe storage area, after hours, Cristelli came in and askedif he could talk with him. He then said that he wouldlike to know how Wilson felt about decertification of theUnion.Wilson replied that he did not feel very goodabout it adding, "and Bob, I didn't really think that youwas this kind of person." Wilson asked Cristelli whatkind of pressure the Company was putting on him, andwhat was happening to make him try to decertify theUnion. Cristelli objected that there was no pressure onhim; that he was all right financially; and that he couldretire at any time. He said that he had just been asked byseveral people who were concerned about decertificationto take a poll but that he was under no pressure from theplant to take it.Wilson testified that there had been rumors that Re-spondent was going to, buy the Box Crow cement plantand if it did so, either Respondent's plant in Okay, Ar-kansas, or the Ada plant might have to close. During thisconversation,Wilson asked Cristelli about this situationand Cristelli stated that if Box Crow were brought intoRespondent's system; if Respondent bought Box Crow,then between Ada and Okay, one of them might not beneeded; and that he felt that Ada would have a betterchance of keeping its doors open if the Union were de-certified at Ada.Cristelli assuredWilson that he would not think anymore or less of him, if he signed or did notsign.Wilsondecided not to sign but discussed with other employeeshis conversation with Cristelli.sIshmal Tatum:Tatum testified that one afternoon, inNovember, while he was in the shop, in the quarry, Cris-telli asked him if he would considersigning alist to doaway with the Union. Tatum replied in the negative.?Two or three weeks after the November conversationbetween Tatum and Cristelli, the two had a second con-versation8 in the afternoon, in the shop, in the quarry.During this conversation, Cristelli again asked Tatum ifhe had thought aboutsigningthe petition to get rid ofthe Union. Tatum replied that he did not want to sign it.Cristelli then brought up the subject of the savings plan,4 Another cement company's plant.sCnstelh admitted having a conversation with McGehee about theunion situation during the first week in December but his version is en-tirely different. Critelli denied stating that the savings plan was only fornonumon employees and that he brought up the subject of the savingsplan only after McGehee asked about the difference in benefits receivedby nonunion employees Cristelli also denied asking McGehee if hewanted to sign a decertification slip and telling him that Ada would havea better chance at staying open if it were nonunion.6 Concerning this conversation,Critelli denied making the substantiveremarks which Wilson attributed to him and offered his own version ofthe conversationWhere the testimony of the two differs, I credit Wilson.'Cristellidenied that he ever asked Tatum this question.IcreditTatum.8 Critellidenied ever having this conversation with Tatum,and de-scribed a conversation which he had with him at this time which wasentirely different in content.Where the two versions differ, I creditTatum. IDEAL'BASIC INDUSTRIES251explaining that under the plan, if Tatum invested 6 per-cent of his income, the Company could match it for 25percent, and this could be done if the Union was out.Tatum again refused to sign the petition. Cristelli saidthat it did not matter to him; that he was going to treatTatum the same, regardless of whether or not he signed.James Jackson:Jackson, an employee of Respondentfor 13 years, testified that in late November or early De-cember, Cristelli invited him, to go outside the shop, tosomewhere "where they could talk." Jackson agreedand, once outside, Cristelli asked Jackson if he would beinterestedin signinga paper to decertify and get rid ofthe Union. He stated that there were some employeesthat had indicated to him that they did not feel that theyneeded representation, and that he only needed a fewsignaturesto get the majority of employees necessary todecertify the Union. Cristelli said that it did not matterto him whether Jackson signed the paper or not but,nevertheless, asked him to keep their conversation confi-dential.9A few weeks after the first conversation, Jackson andCristelli had another conversation during which Cristelliasked Jackson if he had changed his mind, if he wouldbe interestedin signingthe decertification paper. Jacksonreplied that he had not changed his mind.'0A third conversation took place between Jackson andCristelli, one morning, during the second week in Janu-ary, in the shop office.1' On this occasion, Cristelli toldJackson that he had enough signatures for decertifica-tion.He asked him if he had changed his mind ,andwouldsign,Jackson replied that he had not changed hismind. Cristelli then stated that Respondent was going tooffer the employeesa savingsplan, then showed Jacksonhis,Cristelli's, own plan, including the savings which hehad accumulated. Cristelli mentioned during this conver-sation that Respondent would decertify the Union thefollowing week.JamesHiltachk:Employee James Hiltachk testifiedthat one morning in mid-December, while he was in therepair shack, he was approached by Cristelli who saidthat he wanted to talk to him. Cristelli then informedHiltachk that "they" were having a petition goingaround to decertify the Union and asked him if hewanted to sign it. Hiltachk replied that he would have tothink about it; that it was a pretty big decision to make.Cristelli also told Hiltachk that Respondent had a savingsplan and that Hiltachk and the other employees wouldbe eligible for it if they did not have a union.12Cristelli and Hiltachk had a second conversation be-tween 3 and 7 days after the first conversation. Duringthis 'conversation,which again took place in the repairshack,Cristelli askedHiltachk if he had made up hismind about signing the paper. Hiltachk replied that he9 Cristelli,in his testimony,acknowledged having a conversation withJackson at this time outside the shop building in the quarry.He deniedhowever, the substantive part of the conversation as described by Jack-son. I credit Jackson.10 Cristelli acknowledged having a second conversation with Jacksonbut denied,once again,the substantive content asdescribed byJackson. Icredit Jackson.i l Again Cristelh denied making any of the substantive remarks ofwhich he was accused.I credit the version of General Counsel's witness.12 Ibidthought he would stick with the Union; that he did- notwant tosign it. 13Several days after their second conversation, Cristelliand Hiltachk had a third conversation, once again in thetool shack. Cristelliagain_ askedHiltachk if he hadchanged his mind about signing the paper. Hiltachk reit-erated that he had not but would stick with the Union.Cristelli showed Hiltachk a copy of his savings plan withthe Company and explained that if the employees decer-tified the Union, then everybody at the plant who wasnot in the Union would be eligible for the savings plan.He explained further that under the plan, if employeesput 6 percent of their earnings in the savings plan, Re-spondent would add 25 percent of that 6 percent to theiraccounts.Hiltachk agreed that the savings plan was agood deal but stated that he was not going to sign thepaper; that he thought the employees needed the Union.Hiltachk discussed this conversation with several otheremployees.Daniel Barnett:Daniel Barnett, an employee of Re-spondent at the time of the hearing, testified that onemorninginmid-December, Cristelli told him that heneeded to talk to him, in the office, about something im-portant.Once there, Cristelli told Barnett that he feltthat it was very important that the employees decertifythe Union for the survivability of the Ada plant. He ex-plained that if the employees decertified the Union at theAda plant, Respondent would more likely close theOkay plant, and keep the Ada plant open.14 Barnett re-sponded that he needed more time to think about it.tsTommy Palmner:Tommy Palmner, an employee of Re-spondent for approximately 17 years, as of the time ofthe hearing, testified that toward the end of Decemberhe had a conversation with Cristelli in the breakroom.Cristelli had summoned Palmner at the end of the dayshift to come in and talk to him. When Palnmer arrivedin the breakroom, Cristelli said, "I guessyou've heardthat I've been approached by five -or six employees ex-pressing a desire to withdraw from the Union." He thenasked Palmner what his feelings were on the matter.Palmner replied that he was open and would listen. Cris-telli said that he thought things would be better for theCompany if it was nonunion; that without the Union, theCompany would be free to do as it pleased, as far as pro-cedures around the plant were concerned. Palmner re-plied that it would have to be proved to him that thingswould be better before he would consider signing a de-certification petition. Cristelli then said that he had a sav-ings program which he would like to show to Palmner.Apparently, however, he did not do so at the time. Cris-telli, in closing, asked Palmner to keep their conversationconfidential.) 6Two days later, Palmner and Cristelli had a secondconversationwhen Cristelli invited Palmner into hisis Ibid.14 See McGehee's testimony, supra.16 Cristelli denied making the statements attributed to hum by Barnettand gave his own versionof thediscussion. I credit Barnett.16 Again,Cristelh denied making the statements attributed to him byGeneral Counsel's witness and gave his own version of the discussion. Icredit General Counsel's witness. 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoffice toward the end of the shift, about 4 p.m. At thismeeting,Cristelli showed Palmner a printout of his per-sonal savingsprogram and explained that such a programwas only available to nonunion workers. He explainedfurther that the plan paid 25 percent on the dollar andhow savings could accumulate. He asked Palmner if hewould be interestedin signingthe decertification paper.Palmner replied that he would think about it, but at thetime his answer was still no.Three weeks after their second conversation Cristelliagain approached Palmner while the latter was at work.Cristelli asked Palmner if he had thought any more aboutwhat they had talked about earlier. Palmner replied thathe still did not want to sign the decertification paper.Palmner testified to a fourth conversation betweenCristelli and himself which took place on January 16, inthe boiler room, at the beginning of the 4 p.m. shiftwhen Cristelli called him in to speak alone. Cristelli saidthat the following day the Company would announce de-certification and that they had enough signatures. Headded that he would make an offer to Palmner that hehad not made to anyoneelse.He saidthat Palmnershould sign the decertification slip and if he had anysecond thoughts about it, later in the shift, he could callCristelli and he would take it back, without anyone elseknowing about it. Palmnersaid,at the time, that hewould think about it, but later told Cristelli that he wasnot going to sign for decertification. Cristelli simply said,"Fine." Pahnner never did sign for decertification butdid discuss his conversation with Cristelli with one ormore of the other employees.Jim Howell:Jim Howell, an employee of Respondentfor 15 years as of the date of the hearing, testified thatabout January 10, Cristelli approached him as he wascoming off his morning break. Cristelli said that hewould like to clarify a rumor that was going around. Heexplained that some employees had come to him andasked him to circulate a petition to decertify the Union.He asked Howell if he would be interestedin signing it.When Howell declined to sign the petition, Cristellistated that Respondent already had enough signatures todecertify anyway. Howell said that he still thought hewould pass, but asked if it would make any difference inhisworking there, whether he signed or not. Cristellisaid that it would have no effect one way or the other.Howell did not sign the petition but did tell other em-ployees about this conversation.''ConclusionsIhave found that the incidents described above oc-curred as General Counsel's witnesses credibly testified.17 IbidOn January 11 or 12, 1989,according to Cristelli, a meetingwas held which was attended by General Manager Gary Sauer, PlantManager Kenneth Hamm, Plant SuperintendentRobertCnstelh,andRe-spondent's counsel.Itwas decided at this meeting to withdraw recogni-tion of the Union. On January 16, 1989, this was done. On January 17,1989,Respondent unilaterally instituted a pay increase, a savings plan,and a profit-sharing plan for employees in the unit and unilaterally with-drew Supplemental Unemployment Benefits from the unit employees.I find further that Respondent has therefore violatedSection 8(a)(1) as follows-181.InOctober, by Thompson's urging of MorrisMcGehee to decertify the Union.2. In December, by Cristelli's soliciting of McGehee todecertify the Union; Cristelli's offer to McGehee of par-ticipation inRespondent's savingsplan if he, were tobecome a nonunion employee; and Cristelli's statement toMcGehee that the Ada plant had a better chance of stay-ing open if it were nounion.3. In January 1989, by Carlisle Hill's soliciting McGe-hee to decertify the Union.4. In mid-October, by Cristelli's interrogatingWilsonabout how he felt about decertifying the Union and Cris-telli's statement toWilson that the Ada plant would havea better chance of keeping its doors open if the Unionwere decertified at Ada.5.In November, by Cristelli twice soliciting IshmalTatum to decertify the Union and by Cristelli's offer toTatum to permit him to participate in Respondent's sav-ings plan once the Union was decertified.6. In late November or early December, by Cristelli'stwice soliciting James Jackson to decertify the Union.7. In January 1989, by Cristelli's again soliciting Jack-son to decertify the Union.8. In mid-December, by Cristelli's thrice soliciting Hil-tachk to decertify the Union and Cristelli twice offeringto permit Hiltachk to participate in Respondent's savingsplan once the Union was decertified.9. In mid-December, by Cristelli's soliciting Barnett todecertify the Union and telling him that the Ada planthad a better chance of staying open if the Union weredecertified.10.Toward the end of December, by Cristelli's inter-rogating Palmner about his feelings concerning decertifi-cation; by Cristelli's twice soliciting Palmner to decertifythe Union; and by Cristelli's offering to permit Palmnertoparticipate inRespondent'ssavingsplan once theUnion were decertified.11.In January 1989, by Cristelli'sagainsolicitingPalmner to decertify the Union.12. In January 1989, by Cristelli's soliciting Howell todecertify the Union.Having found that the testimony of General Counsel'switnesses is credible and that the testimony of Cristelli,consequently, is not, I likewise fmd that Cristelli's uncor-roborated testimony that 41 employees signed slips indi-cating a desire to withdraw from the Union is alsountrue. I thus conclude that Respondent had no good-faith doubt that the Union continued to enjoy majoritystatusamong itsemployees and that it committed viola-tions of Section 8(a)(5) and (1) when it withdrew recog-nition of the Union on January 16, 1989,19 and subse-quently unilaterally instituted a pay increase, a savingsplan, and a profit-sharing plan for unit employees on Jan-uary 17, 1989, and withdrew Supplemental Unemploy-1sWalkerMfg.Co.,288 NLRB 888 (1988);Hearst Corp.,281 NLRB764 (1986),affd.837 F.2d 1088(5th Cir 1988).i9Hearst Corp,supra.,Howard M. Howes,290 NLRB 967 (1988). IDEAL BASIC INDUSTRIES253ment Benefits from unit employees on January 17,1989.20CONCLUSIONS OF LAW1.Respondent Ideal Basic Industries, Inc. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act byunlawfully:(a)Urging employees to decertify the Union.(b)Promising employees increased benefits if theywere to abandon the Union.(c)Threatening employees with plant closure to dis-courage union support.(d) Interrogating employees about their union sympa-thies.4.Respondent violated Section 8(a)(5) and (1) by(a)Withdrawing recognition from the Union.(b) Unilaterally instituting pay increases, savings plans,and profit-sharing plans and withdrawing SupplementalUnemployment Benefits.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.The Respondent did not engage in any unfair laborpractices alleged in the complaint not specifically foundherein.THE REMEDYHaving found that the Respondent has engaged inunfair labor practice in violation of Section 8 (a)(1) and(5) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21ORDERThe Respondent, IdealBasic Industries,Inc., its offi-cers,agents, successors,and assigns, shall1.Cease and desist from(a)Urging employees to decertify the Union.(b)Promisingemployeesincreasedbenefits if theywere to abandon the Union.(c)Threatening employees with plant closure to dis-courage union support.(d) Interrogating employees about their union sympa-thies.(e)Withdrawing recognition frorn and refusing to bar-gain with the Union as the exclusive collective-bargain-ing representative of its employees in the appropriateunit.(f)Unilaterally instituting pay increases, savings plans,profit-sharing plans, or other benefits.(g)Withdrawing Supplemental Unemployment Bene-fits.(h) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following, affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively concerning wages,hours of employment, and other terms and conditions ofemployment with the Union, as the exclusive collective-bargaining representative of all employees in the appro-priate unit and, if an agreement is reached, embody it ina signed contract.(b)On request, revoke any and all unilateral changesmade effective on or after January 17, 1989, with regardto the wages, hours, and other conditions of employmentof all unit employees and make whole all eligible unitemployees whose SUB pay was discontinued on January17, 1989, for any losses they may have incurred as aresult of this change.(c)Post at its facilities in Ada, Oklahoma, copies ofthe attached notice marked "Appendix."22 Copies of thenotice, on forms provided by the Regional Director forRegion 17, after being duly signed by an authorized rep-resentative of the Respondent, shall be posted by the Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found herein.20 Texas Petrochemical Corp.,296 NLRB 1057 (1989).21 If no exceptions are filed as provided by Sec. 102.46 of the Board's22 If this Order is enforced by a judgment of a United States court ofRules and Regulations, the findings, conclusions, and recommendedappeals, the words in the notice reading "Posted by Order of the Nation-Order shall, as provided in Sec. 102 48 of the Rules, be adopted by theal Labor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all put-the United States Court of Appeals Enforcing an Order of the NationalposesLaborRelations Board "